            Case 2:20-cv-04529-MMB Document 9 Filed 12/22/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CARL ROBINSON,                                :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-4529
                                              :
THE COMMONWEALTH OF                           :
PENNSYLVANIA, et al.,                         :
     Defendants.                              :

                                             ORDER

       AND NOW, this 22nd day of December, 2020, upon consideration of Carl Robinson’s

Application to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement

(ECF No. 3), pro se Complaint (ECF No. 2), “Amended Defendants to Count Three” (ECF No.

5), Statement (ECF No. 6), and Motion to Request Counsel (ECF No. 7), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Carl Robinson, #JX-3973, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of State Correctional Institution – Mahanoy or other appropriate official to assess

an initial filing fee of 20% of the greater of (a) the average monthly deposits to Robinson’s

inmate account; or (b) the average monthly balance in Robinson’s inmate account for the six-

month period immediately preceding the filing of this case. The Superintendent or other

appropriate official shall calculate, collect, and forward the initial payment assessed pursuant to

this Order to the Court with a reference to the docket number for this case. In each succeeding

month when the amount in Robinson’s inmate trust fund account exceeds $10.00, the

Superintendent or other appropriate official shall forward payments to the Clerk of Court
            Case 2:20-cv-04529-MMB Document 9 Filed 12/22/20 Page 2 of 2




equaling 20% of the preceding month’s income credited to Robinson’s inmate account until the

fees are paid. Each payment shall refer to the docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of State Correctional Institution -- Mahanoy.

       4.      The Complaint is DEEMED filed.

       5.      Robinson’s Complaint is DISMISSED WITH PREJUDICE for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s

Memorandum.

       6.      Robinson’s Motion to Request Counsel is DENIED.

       7.      The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:

                                                             s/ Michael M. Baylson

                                             MICHAEL M. BAYLSON, J.
